Citation Nr: 0802214	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for depression 
and for a bilateral foot disorder.  

The veteran appeared and presented testimony before the 
undersigned Veterans' Law Judge at a hearing held at the 
Roanoke, Virginia VARO.  A copy of the transcript has been 
associated with the claims folder.  

In August 2006, the case was remanded by the Board for 
further development.  It has been returned to the Board for 
further action. 


FINDING OF FACT

The record is absent of persuasive evidence to demonstrate 
that the veteran has a current psychiatric or nervous 
disorder that is related to military service. 


CONCLUSION OF LAW

The veteran does not have a psychiatric or nervous disorder 
that was incurred in or aggravated by military service.  38 
U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2002 and August 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
veteran identified service personnel records and VA treatment 
records which the RO obtained.  The appellant has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

Although no examination has been afforded for this claim, the 
Board notes that there is no duty to provide one.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimants active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the claimed disability may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir.  2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  While the veteran has current 
complaints and findings of depression and anxiety, he has not 
provided any evidence suggestive of a causal connection 
between the current disabilities and service, despite being 
notified by the RO of the need for such evidence.  Therefore, 
under these circumstances, the VA is not required to provide 
a medical examination.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).
The veteran contends he is entitled to service connection for 
a psychiatric disability, manifested as depression.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

Service medical records are negative for diagnoses or 
treatment of depression or anxiety.  A clinical note dated in 
October 1967 shows the veteran wanted to see a doctor about 
an undisclosed problem.  He asked to see the "NP people."  
At the time of his separation physical examination performed 
in July 1968, the veteran was found to be psychiatrically 
normal.  On the corresponding Report of Medical History, the 
veteran denied symptoms of depression or excessive worry. 

Service personnel records reflect that the veteran received 
three Article 15's in September 1967, October 1967, and 
August 1968 for missing company bed check and missing the 
command retreat.  The veteran also received three special 
court martials on three occasions in October 1967 and 
December 1967, for being absent from his appointed place of 
duty and disobeying a lawful command.  A record of personnel 
action dated in February 1968 reveals that the veteran was 
found to have unsatisfactory conduct and efficiency for the 
period between April 20, 1967 and February 1, 1968.  An 
Active Duty Report dated in July 1969 shows that the veteran 
believed himself to be medically qualified to perform 
satisfactory military service.  On this report, the veteran 
also acknowledged that he had undergone a physical 
examination in October 1968, while stationed in Germany, and 
since that time he had not received any medical treatment.  

Post-service VA outpatient treatment records date from 
January 2002 to November 2006.  During a depression screening 
in January 2002, the veteran denied symptoms of depression 
for the two years prior to the screening.  An October 2002 
note shows the veteran reported feelings of restlessness and 
anxiety for weeks at a time, dispersed with moments of 
depression, over the last few months.  The attending physican 
assessed the veteran as manic, with depressive episodes, and 
possibly bipolar.  A psychiatric consult was requested.  At 
the psychiatric consultation in October 2002, the veteran was 
diagnosed with a general anxiety disorder, with a history of 
opiate abuse.  The remaining VA records reflect treatment for 
this general anxiety disorder.  

During an April 2005 hearing, the veteran testified that he 
sought psychiatric counseling in service on at least one 
occasion while stationed on an Army base in Munich, Germany 
in October 1967.  He was unable to recall what was discussed 
during the counseling session(s) but did indicate he had 
problems adjusting to military life.  The veteran testified 
that he had received numerous Article 15's for disciplinary 
reasons.  He also testified that he used marijuana while in 
service and after leaving service he struggled with a drug 
habit for the next 30 years.  

After reviewing the cumulative evidence, the Board finds that 
service connection is not warranted for the veteran's claimed 
psychiatric disability.  In reaching this decision, the Board 
notes that while the post-service medical treatment records 
show evidence of a current psychiatric disorder, direct 
service connection may not be granted without medical 
evidence of in-service incurrence or aggravation of that 
particular disorder; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the veterans' service records do not contain evidence 
of in-service incurrence of depression or any other 
psychiatric disability.  Notwithstanding the veteran's 
testimony that he sought psychiatric treatment on at least 
one occasion, the available service medical and personnel 
records do not reflect evidence of such, nor do they reflect 
diagnoses of psychiatric disorders.  The veteran's general 
contention that the numerous disciplinary actions taken 
against him in service for various offenses, is evidence of a 
psychiatric disorder, has no merit when considered in the 
totality of the evidentiary record.  The veteran's July 1968 
separation physical examination found him to be 
psychiatrically normal, and on the corresponding Report of 
Medical History completed by the veteran, he denied symptoms 
of depression or excessive worry.  

Service records shows that veteran separated from service in 
October 1968.  By his own testimony he did not seek treatment 
for depression (or any other psychiatric disability until 
1999).  While the first objective evidence of a psychiatric 
disorder is not shown until October 2002 in the VA outpatient 
treatment records, in either case it is still more than 30 
years after leaving military service.  These manifestations 
of a psychiatric disorder are too remote in time from service 
to relate to service absent competent (medical) evidence to 
the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  

The veteran has not presented competent (medical) evidence of 
a relationship between his current psychiatric problems and 
military service.  Again, service medical records are 
negative for evidence of a psychiatric disorder, and no 
mental health profession has commented in the record upon any 
causal relationship between current psychiatric problems and 
military service.  The Board has considered the veteran's 
contention that there is a relationship between his current 
psychiatric problems and his military service.  However, he 
is not competent to render such an opinion as he is lay 
person without specialized medical knowledge or training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Thus, the appeal 
is denied.




ORDER

Service connection for a psychiatric disorder, claimed as 
depression, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


